United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Harrisburg, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1895
Issued: March 16, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 12, 2011 appellant filed a timely appeal of a February 15, 2011 Office of
Workers’ Compensation Programs’ (OWCP) merit decision denying her claim as well as an
April 11, 2011 nonmerit decision denying reconsideration.1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2 and 501.3, the Board has jurisdiction to
consider the merit and nonmerit issues of the case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she
developed carpal tunnel syndrome due to factors of her federal employment; and (2) whether
1

Under the Board’s Rules of Procedure, the 180-day time period for determining jurisdiction is computed
beginning on the day following the date of OWCP’s decision. See 20 C.F.R. § 501.3(f)(2). As OWCP’s merit
decision was issued on February 15, 2011, the 180-day computation begins February 16, 2011. One hundred and
eighty days from February 16, 2011 was August 15, 2011. Since using August 16, 2011, the date the appeal was
received by the Clerk of the Board, would result in the loss of appeal rights, the date of the postmark is considered
the date of filing. The date of the U.S. Postal Service postmark is August 12, 2011, which renders the appeal timely
filed. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

OWCP properly denied appellant’s request for reconsideration of the merits pursuant to 5 U.S.C.
§ 8128(a).
FACTUAL HISTORY
On November 30, 2010 appellant, then a 59-year-old rural mail carrier, filed an
occupational disease claim alleging that she developed carpal tunnel syndrome due to factors of
her federal employment. She first became aware of her condition on May 8, 2003 and first
attributed it to her employment on November 3, 2010. Appellant stated that holding the mail
tightly in her left hand and driving caused carpal tunnel syndrome in her left wrist. She noted
that she was previously diagnosed with carpal tunnel syndrome in the right wrist.
In a letter dated December 9, 2010, OWCP requested additional factual and medical
evidence from appellant in support of her claim. Appellant described her employment duties. In
a report dated January 17, 2011, Dr. Jon Hernandez, a Board-certified orthopedic surgeon,
diagnosed carpal tunnel syndrome. He stated that appellant had ongoing left hand pain mostly in
her thumb. Dr. Hernandez noted that Tinel’s and Phalen’s signs as well as carpal tunnel
compression were negative and that she had normal strength in her thumb. He found that
appellant had pain pinching in the left hand. Dr. Hernandez injected her left thumb with steroids.
By decision dated February 15, 2011, OWCP denied appellant’s claim for left carpal
tunnel syndrome. It noted that she had a prior claim which was accepted for right carpal tunnel
syndrome. OWCP found that appellant had not submitted sufficient medical evidence to
establish a diagnosis of left carpal tunnel syndrome and that there was no medical evidence
attributing the condition to her employment.
Appellant requested reconsideration on March 7, 2011. In a note dated January 17, 2011,
Dr. Hernandez prescribed appellant a thumb support wrap. Appellant stated that test results
revealed that she had left carpal tunnel syndrome.
By decision dated April 11, 2011, OWCP declined to reopen appellant’s claim for further
consideration of the merits finding that she failed to include relevant new evidence with her
request for reconsideration.3
LEGAL PRECEDENT -- ISSUE 1
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The evidence required to establish causal relationship is rationalized medical opinion evidence,
3

On appeal to the Board appellant submitted new evidence. As OWCP did not consider this evidence in reaching
a final decision, the Board may not consider it for the first time on appeal. 20 C.F.R. § 501.2(c)(1).

2

based upon a complete factual and medical background, showing a causal relationship between
the claimed condition and identified factors. The belief of a claimant that a condition was caused
or aggravated by the employment is not sufficient to establish causal relation.4
ANALYSIS -- ISSUE 1
Appellant submitted a report from Dr. Hernandez diagnosing carpal tunnel syndrome.
She also attributed this condition to specific duties of her federal employment. Dr. Hernandez
noted that appellant had negative diagnostic tests for carpal tunnel syndrome including carpal
tunnel compression, Phalen’s and Tinel’s signs. Appellant did not offer any opinion that
appellant’s current condition was due to her employment duties.
The Board finds that the medical evidence is not sufficient to establish that appellant has
developed left carpal tunnel syndrome as a result of her employment. The Board concludes that
she failed to meet her burden of proof and OWCP properly denied her claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
FECA provides in section 8128(a) that OWCP may review an award for or against
payment of compensation at any time on its own motion or on application by the claimant.5
Section 10.606(b) of the Code of Federal Regulations provide that a claimant may obtain review
of the merits of the claim by submitting in writing an application for reconsideration which sets
forth arguments or evidence and shows that OWCP erroneously applied or interpreted a specific
point of law; or advances a relevant legal argument not previously considered by OWCP; or
includes relevant and pertinent new evidence not previously considered by OWCP.6 Section
10.608 of OWCP’s regulations provide that when a request for reconsideration is timely, but
does meet at least one of these three requirements, OWCP will deny the application for review
without reopening the case for a review on the merits.7
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case. The Board has also
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case. While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.8

4

Lourdes Harris, 45 ECAB 545, 547 (1994).

5

5 U.S.C. §§ 8101-8193, 8128(a).

6

20 C.F.R. § 10.606.

7

Id. at § 10.608.

8

M.E., 58 ECAB 694 (2007).

3

ANALYSIS -- ISSUE 2
Appellant did not allege that OWCP erroneously applied or interpreted a point of law.
She also did not advance a legal argument not previously considered by OWCP.
In support of her request for reconsideration, appellant submitted a note from
Dr. Hernandez prescribing a thumb brace. This note is not relevant to the issue for which OWCP
denied appellant’s claim, whether the medical evidence established that she developed left carpal
tunnel syndrome due to factors of her federal employment. As appellant failed to submit
pertinent new and relevant evidence in support of her request for reconsideration, the Board finds
that OWCP properly declined to reopen appellant’s claim for consideration of the merits.
CONCLUSION
The Board finds that appellant has failed to submit the necessary medical evidence to
establish a causal relationship between her employment duties and her diagnosed carpal tunnel
syndrome. The Board further finds that OWCP properly declined to reopen her claim for
consideration of the merits.
ORDER
IT IS HEREBY ORDERED THAT the April 11 and February 15, 2011 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: March 16, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

